DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 requires 20-80% by weight of the source of at least one nutrient. However, claim 1 (from which claim 5 depends) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 14, 16-20, 22, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US Patent Publication No. 2013/0316902 A1).
In regard to claim 1, Ward discloses an aqueous liquid fertilizer composition comprising a source of at least one nutrient (e.g. micronutrient) suspended in water [Paragraph 0021], a thickener, a dispersant, [Paragraph 0066] and a suspended solids content of at least about 30% by weight (e.g. 32.2% in [Example 1]), wherein Ward’s composition appears to be substantially free of styrene (meth)acrylic copolymer because it is not disclosed as a component of the composition.



In regard to claims 3-4, Ward discloses nutrients sources comprising micronutrients (e.g. manganese, iron) and macronutrients (e.g. calcium, sulfur, potassium) [Paragraph 0078].

In regard to claim 5, Ward discloses a suspended nutrients content of 32.2% in Example 1 [Paragraph 0078].

In regard to claim 7, Ward discloses a composition comprising 0.9% by weight of a magnesium aluminum silicate dispersing agent [Paragraph 0076].

In regard to claim 9, Ward discloses a composition comprising 0.1% by weight of a biocide preservative [Paragraph 0076]

In regard to claim 14, Ward discloses a method of treating a seed or fertilizer granule comprising applying the liquid fertilizer of claim 1 to the surface of one or more seeds or granules [Paragraph 0091].

In regard to claim 16, Ward discloses a composition comprising a source of nutrients having an average particle size larger than 230 mesh (e.g. about 2mm) [Paragraph 0054], the

In regard to claim 17, Ward discloses an aqueous liquid fertilizer composition comprising a source of at least one nutrient (e.g. micronutrient) suspended in water [Paragraph 0021] and having an 

In regard to claims 18-19, Ward discloses nutrients sources comprising micronutrients (e.g. manganese, iron) and macronutrients (e.g. calcium, sulfur, potassium) [Paragraph 0078].

In regard to claim 20, Ward discloses a suspended nutrients content of 32.2% in Example 1 [Paragraph 0078].

In regard to claim 22, Ward discloses a composition comprising 0.9% by weight of a magnesium aluminum silicate dispersing agent [Paragraph 0076].

In regard to claim 24, Ward discloses a composition comprising 0.1% by weight of a biocide preservative [Paragraph 0076]

In regard to claim 17, Ward discloses a method of treating a seed or fertilizer granule comprising applying the liquid fertilizer of claim 1 to the surface of one or more seeds or granules [Paragraph 0091].

Claims 31, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Patent No. 3,234,004).

	In regard to claim 31, Smith et al. disclose a method of producing a liquid fertilizer composition [Column 1, lines 14) comprising combining a source of at least one nutrient (e.g. plant food material) 

	In regard to claim 37, Smith’s composition appears to be substantially free of styrene (meth)acrylic copolymer because it is not disclosed as a component of the composition.

	In regard to claim 39, Smith et al. disclose a composition further comprising added components such as herbicide [Column 8, line 26].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Patent Publication No. 2013/0316902 A1) as applied to claims 1 and 17 above, and further in view of Dexter et al. (US Patent Publication No. 2010/0197739 A1).

In regard to claims 6 and 21, Ward discloses an aqueous liquid fertilizer composition comprising a thickener [Paragraph 0066]. However the Ward reference does not explicitly teach the amount of thickener.

Dexter is directed to stable agricultural suspension formulations. The thickener or suspending agent can be present in the amount of from 0.01% to 1% by weight of the formulation [Paragraph 0013].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition with auxiliary agents such as a thickener within amounts described by Dexter when generally disclosed in the Ward reference. One of ordinary skill in the art would have been motivated to formulate a composition with a small amount of these components in order to perform thickening and dispersing without unnecessary addition beyond the acceptable limits.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Patent Publication No. 2013/0316902 A1) as applied to claims 1 and 17 above, and further in view of Gryzik et al. (US Patent No. 6,364,926 B1).
In regard to claims 8 and 23, the Ward reference discloses the addition of materials such as silicone surfactants (e.g. a defoamer) but does not explicitly disclose a composition comprising from about 0.01% to about 1% by weight of the defoamer.

Gryzik et al. disclose a concentration liquid fertilizer composition comprising antifoam agents [Column 7, line 39]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a defoamer in the amount claimed to achieve a fertilizer product allowing for higher capacity utilization and optimal output of the product. One of ordinary skill in the art would have been motivated to formulate Ward’s suspension fertilizer composition with an antifoam agent to prevent and reduce foam formation in agricultural applications. 

Claims 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Patent Publication No. 2013/0316902 A1) as applied to claims 1 and 17 above, and further in view of Green (US Patent Publication No. 2004/0050126 A1).

In regard to claims 10-11 and 25-26, Ward discloses a composition comprising micronutrient elements such as zinc [Paragraph 0090], manganese and iron [Paragraph 0018] and macronutrients including nitrogen and phosphorous [Paragraph 0072] but does not explicitly teach the amount of phosphorous, zinc, manganese, iron, and/or nitrogen present in the fertilizer suspension within the claimed ranges. However, Green discloses that fertilizer may have any suitable or desirable nutrient concentration, whether a single nutrient or a combination thereof and the concentration of the nutrient may vary from 1-99%, depending on the intended use and application conditions. In some embodiments the fertilizer may have a nutrient concentration of, for example: 5-45% zinc, and 5-45% manganese [Paragraph 0031]. It would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 12-13 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Patent Publication No. 2013/0316902 A1) as applied to claims 1 and 17 above, and further in view of Consolazio et al. (US Patent No. 4,348,424).

	In regard to claims 12-13 and 27-28 Ward reference does not disclose a composition comprising a carnauba wax.

	Consolazio et al. is directed to a liquid fertilizer composition comprising a wax, such as carnauba wax [Column 3, lines 48-52]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a wax such as carnauba wax within the liquid formulation described by Burnham to provide a glossy surface to the plant being treated by the fertilizer [Column 3, lines 60-65]. One of ordinary skill in the art would have been motivated to include a wax component in an amount within the claimed range, effective to enhance the spreading properties of the composition over plant leaves [Column 4, lines 1-20].

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Patent Publication No. 2013/0316902 A1) as applied to claims 14 and 29 above, and further in view of Ward et al. (WO 2014/128468 A1).


Ward-WO et al. is directed to liquid composition for use as a granular fertilizer coating. Micronutrients may be added to solid fertilizer by coating the granules using an aqueous slurry or suspension of the micronutrient components [Page 2, lines 24-25]. Ward-WO discloses applying the liquid fertilizer to urea granules in an amount of 5 mL per kg of the granules [Page 7, lines 11-13]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a fertilizer granule with a liquid fertilizer as made obvious by the teachings of Ward. One of ordinary skill in the art would have been motivated to do so in order to result in a low dusting product with an even distribution of micronutrient.

Claims 32-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No. 3,234,004).

	In regard to claim 32, Smith et al. disclose solid particles in the form of prills [Column 6, line 59]. Prills are pellets, generally having sizes in the millimeter range and would be considered by one of ordinary skill in the art to exhibit a particle size of about 230 mesh or larger.

	In regard to claims 33-34, the Smith reference does not explicitly describe the sequence of adding the thickener, dispersant, and nutrient. However, selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results [MPEP 2144.04 IV.C.]

.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No. 3,234,004) as applied to claim 31 above, and further in view of Gryzik et al. (US Patent No. 6,364,926 B1).

	In regard to claim 35, the Smith reference does not disclose adding a defoamer to the liquid fertilizer composition.

	Gryzik et al. disclose a concentration liquid fertilizer composition comprising antifoam agents [Column 7, line 39]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a defoamer in the amount claimed to achieve a fertilizer product allowing for higher capacity utilization and optimal output of the product. One of ordinary skill in the art would have been motivated to formulate Smith’s liquid fertilizer composition with an antifoam agent to prevent and reduce foam formation in agricultural applications.

	In regard to claim 36, Smith does not disclose adding a preservative to the liquid fertilizer composition.



Response to Arguments
Applicant’s arguments, filed 02/09/2021, with respect to claim rejections based on the Burnham reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue the Smith reference discloses dissolving a fertilizer salt in water, then adding colloids clay and recrystallizing the salts to uniform particles and the solid particles in the final composition of Smith are not the same as those added to the original liquid. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., uncrystalized salts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants argue Smith does not disclose solid  particles nutrient source added to the liquid medium which is the same solid particles nutrient source present in the resulting liquid suspension. This 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 18, 2021